


EXHIBIT 10.3







THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SUCH ACT AND ANY APPLICABLE
STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO REJUVEL
BIO-SCIENCES, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.




REJUVEL BIO-SCIENCES, INC.




WARRANT TO PURCHASE SHARES OF COMMON STOCK




1.

Issuance. In consideration of good and valuable consideration as set forth in
the Purchase Agreement (as defined below), including without limitation the
Purchase Price (as defined in the Purchase Agreement), the receipt and
sufficiency of which are hereby acknowledged by REJUVEL BIO-SCIENCES, INC., a
Florida corporation (“Company”); ST. GEORGE INVESTMENTS LLC, a Utah limited
liability company, its successors and/or registered assigns (“Investor”), is
hereby granted the right to purchase at any time on or after the Issue Date (as
defined below) until the date which is the last calendar day of the month in
which the first anniversary of the Issue Date occurs (the “Expiration Date”), a
number of fully paid and non-assessable shares (the “Warrant Shares”) of
Company’s common stock, par value $0.001 per share (the “Common Stock”), equal
to $55,000.00 divided by the Conversion Price (as defined in the Note, as of the
Issue Date), as such number may be adjusted from time to time pursuant to the
terms and conditions of this Warrant to Purchase Shares of Common Stock (this
“Warrant”). This Warrant is being issued pursuant to the terms of that certain
Securities Purchase Agreement dated _________, 2015, to which Company and
Investor are parties (as the same may be amended from time to time, the
“Purchase Agreement”). Unless otherwise indicated herein, capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the
Purchase Agreement. This Warrant was issued to Investor on _________, 2015 (the
“Issue Date”).

2.

Exercise of Warrant.

2.1.

General. This Warrant is exercisable in whole or in part at any time and from
time to time commencing on the Issue Date and ending on the Expiration Date.
Such exercise shall be effectuated by submitting to Company (either by delivery
to Company or by email or facsimile transmission) a completed and duly executed
Notice of Exercise substantially in the form attached to this Warrant as Exhibit
A (the “Notice of Exercise”). The date a Notice of Exercise is either faxed,
emailed or delivered to Company shall be the “Exercise Date,” provided that, if
such exercise represents the full exercise of the outstanding balance of this
Warrant, Investor shall tender this Warrant to Company within five (5) Trading
Days thereafter, but only if the Warrant Shares to be delivered pursuant to the
Notice of Exercise have been delivered to Investor as of such date. The Notice
of Exercise shall be executed by Investor and shall indicate (i) the number of
Warrant Shares (as defined below) to be issued pursuant to such exercise, and
(ii) the Exercise Price (as defined below) payable for such Warrant Shares.

For the purposes of this Warrant, the following terms shall have the following
meanings:

“Bloomberg” shall mean Bloomberg L.P. (or if that service is not then reporting
the relevant information regarding the Common Stock, a comparable reporting
service of national reputation selected by Investor and reasonably acceptable to
Company).





1




--------------------------------------------------------------------------------

 “Exercise Price” shall mean $1.00 per share of Common Stock, as the same may be
adjusted from time to time pursuant to the terms and conditions of this Warrant.

“Market Capitalization shall mean the product equal to (A) the average VWAP of
the Common Stock for the immediately preceding fifteen (15) Trading Days,
multiplied by (B) the aggregate number of outstanding shares of Common Stock as
reported on Company’s most recently filed Form 10-Q or Form 10-K.  

“Note” shall mean that certain Convertible Promissory Note issued by Company to
Investor pursuant to the Purchase Agreement, as the same may be amended from
time to time, and including any promissory note(s) that replace or are exchanged
for such referenced promissory note.

“Principal Market” shall mean the principal market on which the Common Stock is
traded.   

“Trading Day” means any day during which the Principal Market shall be open for
business.

“VWAP” shall mean the volume-weighted average price of the Common Stock on the
Principal Market for a particular Trading Day or set of Trading Days, as the
case may be, as reported by Bloomberg.

(a)

The Exercise Price per share of Common Stock for the Warrant Shares shall be
payable, at the election of Investor, in cash or by certified or official bank
check or by wire transfer in accordance with instructions provided by Company at
the request of Investor.

(b)

Upon the appropriate payment to Company of the Exercise Price for the Warrant
Shares, Company shall promptly, but in no case later than the date that is three
(3) Trading Days following the date the Exercise Price is paid to Company (the
“Delivery Date”), deliver or cause Company’s Transfer Agent to deliver the
applicable Warrant Shares electronically via the Deposit/Withdrawal at Custodian
system (“DWAC”) to the account designated by Investor on the Notice of Exercise.
If for any reason Company is not able to so deliver the Warrant Shares via the
DWAC system, Company shall instead, on or before the applicable date set forth
above in this subsection, issue and deliver to Investor or its broker (as
designated in the Notice of Exercise), via reputable overnight courier, a
certificate, registered in the name of Investor or its designee, representing
the applicable number of Warrant Shares. For the avoidance of doubt, Company has
not met its obligation to deliver Warrant Shares within the required timeframe
set forth above unless Investor or its broker, as applicable, has actually
received the Warrant Shares (whether electronically or in certificated form) no
later than the close of business on the latest possible delivery date pursuant
to the terms set forth above.

(c)

If Warrant Shares are delivered later than as required under subsection (b)
immediately above, Company agrees to pay, in addition to all other remedies
available to Investor in the Transaction Documents, a late fee equal to the
greater of (i) $500.00 and (ii) 2% of the product of (1) the sum of the number
of shares of Common Stock not issued to Investor on a timely basis and to which
Investor is entitled multiplied by (2) the closing price of the Common Stock on
the Principal Market on the Trading Day immediately preceding the last possible
date which Company could have issued such shares of Common Stock to Investor
without violating this Warrant rounded to the nearest multiple of $100.00 (such
resulting amount, the “Warrant Share Value”) (but in any event the cumulative
amount of such late fees for each exercise shall not exceed 200% of the Warrant
Share Value), per Trading Day until such Warrant Shares are delivered (the “Late
Fees”). Company shall pay any Late Fees incurred under this subsection in
immediately available funds upon demand; provided, however, that, at the option
of Investor (without notice to Company), such amount





2







--------------------------------------------------------------------------------

owed may be added to the principal amount of the Note. Furthermore, in addition
to any other remedies which may be available to Investor, in the event that
Company fails for any reason to effect delivery of the Warrant Shares as
required under subsection (b) immediately above, Investor may revoke all or part
of the relevant Warrant exercise by delivery of a notice to such effect to
Company, whereupon Company and Investor shall each be restored to their
respective positions immediately prior to the exercise of the relevant portion
of this Warrant, except that the Late Fees described above shall be payable
through the date notice of revocation or rescission is given to Company.
Finally, as liquidated damages in the event Company fails to deliver any Warrant
Shares to Investor for a period of ninety (90) days from the Delivery Date,
Investor may elect, in its sole discretion, to stop the accumulation of the Late
Fees as of such date and require Company to pay to Investor a cash amount equal
to (i) the total amount of all Late Fees that have accumulated prior to the date
of Investor’s election, plus (ii) the product of the number of Warrant Shares
deliverable to Investor on such date if it were to exercise this Warrant with
respect to the remaining number of Warrant Shares as of such date multiplied by
the closing price of the Common Stock on the Principal Market on the Delivery
Date (the “Cash Settlement Amount”). At such time that Investor makes an
election to require Company to pay to it the Cash Settlement Amount, such
obligation of Company shall be a valid and binding obligation of Company and
shall for all purposes be deemed to be a debt obligation of Company owed to
Investor as of the date it makes such election. Upon Company’s payment of the
Cash Settlement Amount to Investor, the Warrant shall be deemed to have been
satisfied and Investor shall return the original Warrant to Company for
cancellation. In addition, and for the avoidance of doubt, even if Company could
not deliver the number of Warrant Shares deliverable to Investor if it were to
exercise this Warrant with respect to the remaining number of Warrant Shares on
the date of repayment due to the provisions of Section 2.2, the provisions of
Section 2.2 will not apply with respect to Company’s payment of the Cash
Settlement Amount.

(d)

Investor shall be deemed to be the holder of the Warrant Shares issuable to it
in accordance with the provisions of this Section 2.1 on the Exercise Date.

2.2.

Ownership Limitation. Notwithstanding anything to the contrary contained in this
Warrant or the other Transaction Documents, if at any time Investor shall or
would be issued shares of Common Stock under any of the Transaction Documents,
but such issuance would cause Investor (together with its affiliates) to own a
number of shares exceeding 4.99% of the number of shares of Common Stock
outstanding on such date (the “Maximum Percentage”), Company must not issue to
Investor shares of Common Stock which would exceed the Maximum Percentage. The
shares of Common Stock issuable to Investor that would cause the Maximum
Percentage to be exceeded are referred to herein as the “Ownership Limitation
Shares”. Company will reserve the Ownership Limitation Shares for the exclusive
benefit of Investor. From time to time, Investor may notify Company in writing
of the number of the Ownership Limitation Shares that may be issued to Investor
without causing Investor to exceed the Maximum Percentage. Upon receipt of such
notice, Company shall be unconditionally obligated to immediately issue such
designated shares to Investor, with a corresponding reduction in the number of
the Ownership Limitation Shares. Notwithstanding the foregoing, the term “4.99%”
above shall be replaced with “9.99%” at such time as the Market Capitalization
is less than $10,000,000.00. Notwithstanding any other provision contained
herein, if the term “4.99%” is replaced with “9.99%” pursuant to the preceding
sentence, such change to “9.99%” shall be permanent. By written notice to
Company, Investor may increase, decrease or waive the Maximum Percentage as to
itself but any such waiver will not be effective until the 61st day after
delivery thereof. The foregoing 61-day notice requirement is enforceable,
unconditional and non-waivable and shall apply to all affiliates and assigns of
Investor.

3.

Mutilation or Loss of Warrant. Upon receipt by Company of evidence satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant, and (in the
case of loss, theft or





3







--------------------------------------------------------------------------------

destruction) receipt of reasonably satisfactory indemnification, and (in the
case of mutilation) upon surrender and cancellation of this Warrant, Company
will execute and deliver to Investor a new Warrant of like tenor and date and
any such lost, stolen, destroyed or mutilated Warrant shall thereupon become
void.

4.

Rights of Investor. Investor shall not, by virtue of this Warrant alone, be
entitled to any rights of a stockholder in Company, either at law or in equity,
and the rights of Investor with respect to or arising under this Warrant are
limited to those expressed in this Warrant and are not enforceable against
Company except to the extent set forth herein.

5.

Protection Against Dilution and Other Adjustments.

5.1.

Capital Adjustments. If Company shall at any time prior to the expiration of
this Warrant subdivide the Common Stock, by split-up or stock split, or
otherwise, or combine its Common Stock, or issue additional shares of its Common
Stock as a dividend, the number of Warrant Shares issuable upon the exercise of
this Warrant shall forthwith be automatically increased proportionately in the
case of a subdivision, split or stock dividend, or proportionately decreased in
the case of a combination. Appropriate adjustments shall also be made to the
Exercise Price and other applicable amounts, but the aggregate purchase price
payable for the total number of Warrant Shares purchasable under this Warrant
(as adjusted) shall remain the same. Any adjustment under this Section 5.1 shall
become effective automatically at the close of business on the date the
subdivision or combination becomes effective, or as of the record date of such
dividend, or in the event that no record date is fixed, upon the making of such
dividend.

5.2.

Reclassification, Reorganization and Consolidation. In case of any
reclassification, capital reorganization, or change in the capital stock of
Company (other than as a result of a subdivision, combination, or stock dividend
provided for in Section 5.1 above), then Company shall make appropriate
provision so that Investor shall have the right at any time prior to the
expiration of this Warrant to purchase, at a total price equal to that payable
upon the exercise of this Warrant, the kind and amount of shares of stock and
other securities and property receivable in connection with such
reclassification, reorganization, or change by a holder of the same number of
shares of Common Stock as were purchasable by Investor immediately prior to such
reclassification, reorganization, or change. In any such case appropriate
provisions shall be made with respect to the rights and interest of Investor so
that the provisions hereof shall thereafter be applicable with respect to any
shares of stock or other securities and property deliverable upon exercise
hereof, and appropriate adjustments shall be made to the purchase price per
Warrant Share payable hereunder, provided the aggregate purchase price shall
remain the same.

5.3.

Notice of Adjustment. Without limiting any other provision contained herein,
when any adjustment is required to be made in the number or kind of shares
purchasable upon exercise of this Warrant, or in the Exercise Price, pursuant to
the terms hereof, Company shall promptly notify Investor of such event and of
the number of Warrant Shares or other securities or property thereafter
purchasable upon exercise of this Warrant.

6.

Certificate as to Adjustments. In each case of any adjustment or readjustment in
the shares of Common Stock issuable on the exercise of this Warrant, Company at
its expense will promptly cause its Chief Financial Officer or other appropriate
designee to compute such adjustment or readjustment in accordance with the terms
of this Warrant and prepare a certificate setting forth such adjustment or
readjustment and showing in detail the facts upon which such adjustment or
readjustment is based, including a statement of (a) the consideration received
or receivable by Company for any additional shares of Common Stock issued or
sold or deemed to have been issued or





4







--------------------------------------------------------------------------------

sold, (b) the number of shares of Common Stock outstanding or deemed to be
outstanding, and (c) the Exercise Price and the number of shares of Common Stock
to be received upon exercise of this Warrant, in effect immediately prior to
such adjustment or readjustment and as adjusted or readjusted as provided in
this Warrant. Company will forthwith mail a copy of each such certificate to
Investor and any Warrant Agent (as defined below) appointed pursuant to Section
8 hereof. Nothing in this Section 6 shall be deemed to limit any other provision
contained herein.

7.

Transfer to Comply with the Securities Act. This Warrant, and the Warrant
Shares, have not been registered under the 1933 Act. None of the Warrant Shares
may be sold, transferred, pledged or hypothecated without (a) an effective
registration statement under the 1933 Act relating to such security or (b) an
opinion of counsel reasonably satisfactory to Company that registration is not
required under the 1933 Act; provided, however, that the foregoing restrictions
on transfer shall not apply to the transfer of any security to an affiliate of
Investor. Until such time as registration has occurred under the 1933 Act, each
certificate for this Warrant and any Warrant Shares shall contain a legend, in
form and substance satisfactory to counsel for Company, setting forth the
restrictions on transfer contained in this Section 7. Any such transfer shall be
accompanied by a transferor assignment substantially in the form attached to
this Warrant as Exhibit B (the “Transferor Assignment”), executed by the
transferor and the transferee and submitted to Company. Upon receipt of the duly
executed Transferor Assignment, Company shall register the transferee thereon as
the new holder on the books and records of Company and such transferee shall be
deemed a “registered holder” or “registered assign” for all purposes hereunder,
and shall have all the rights of Investor.

8.

Warrant Agent. Company may, by written notice to Investor, appoint an agent (a
“Warrant Agent”) for the purpose of issuing shares of Common Stock on the
exercise of this Warrant pursuant hereto, exchanging this Warrant pursuant
hereto, and replacing this Warrant pursuant hereto, or any of the foregoing, and
thereafter any such issuance, exchange or replacement, as the case may be, shall
be made at such office by such Warrant Agent.

9.

Transfer on Company’s Books. Until this Warrant is transferred on the books of
Company, Company may treat Investor as the absolute owner hereof for all
purposes, notwithstanding any notice to the contrary.

10.

Notices. Any notice required or permitted hereunder shall be given in the manner
provided in the subsection titled “Notices” in the Purchase Agreement, the terms
of which are incorporated herein by reference.

11.

Supplements and Amendments; Whole Agreement. This Warrant may be amended or
supplemented only by an instrument in writing signed by the parties hereto. This
Warrant, together with the Purchase Agreement and all the other Transaction
Documents, taken together, contain the full understanding of the parties hereto
with respect to the subject matter hereof and thereof and there are no
representations, warranties, agreements or understandings with respect to the
subject matter hereof and thereof other than as expressly contained herein and
therein.

12.

Purchase Agreement; Arbitration of Disputes; Calculation Disputes. This Warrant
is subject to the terms, conditions and general provisions of the Purchase
Agreement and the other Transaction Documents, including without limitation the
Arbitration Provisions set forth as an exhibit to the Purchase Agreement. In
addition, notwithstanding the Arbitration Provisions, in the case of a dispute
as to any Calculation, such dispute will be resolved in the manner set forth in
the Purchase Agreement.





5







--------------------------------------------------------------------------------



13.

Governing Law. This Warrant shall be governed by and interpreted in accordance
with the laws of the State of Utah, without giving effect to the principles
thereof regarding the conflict of laws.

14.

Waiver of Jury Trial. COMPANY IRREVOCABLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE
TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY
WAY RELATED TO THIS WARRANT OR THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED
BY JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY
ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR REGULATION.
FURTHER, COMPANY ACKNOWLEDGES THAT IT IS KNOWINGLY AND VOLUNTARILY WAIVING ITS
RIGHT TO DEMAND TRIAL BY JURY.

15.

Remedies. The remedies at law of Investor under this Warrant in the event of any
default or threatened default by Company in the performance of or compliance
with any of the terms of this Warrant are not and will not be adequate and,
without limiting any other remedies available to Investor in the Transaction
Documents, at law or equity, to the fullest extent permitted by law, such terms
may be specifically enforced by a decree for the specific performance of any
agreement contained herein or by an injunction against a violation of any of the
terms hereof or otherwise.

16.

Counterparts. This Warrant may be executed in any number of counterparts and
each of such counterparts shall for all purposes be deemed to be an original,
and all such counterparts shall together constitute but one and the same
instrument. Signatures delivered via facsimile or email shall be considered
original signatures for all purposes hereof.

17.

Attorneys’ Fees. In the event of any arbitration, litigation or dispute arising
from this Warrant, the parties agree that the party who is awarded the most
money shall be deemed the prevailing party for all purposes and shall therefore
be entitled to an additional award of the full amount of the attorneys’ fees and
expenses paid by said prevailing party in connection with arbitration or
litigation without reduction or apportionment based upon the individual claims
or defenses giving rise to the fees and expenses. Nothing herein shall restrict
or impair an arbitrator’s or a court’s power to award fees and expenses for
frivolous or bad faith pleading.

18.

Severability. Whenever possible, each provision of this Warrant shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be invalid or unenforceable in any
jurisdiction, such provision shall be modified to achieve the objective of the
parties to the fullest extent permitted and such invalidity or unenforceability
shall not affect the validity or enforceability of the remainder of this Warrant
or the validity or enforceability of this Warrant in any other jurisdiction.

19.

Time is of the Essence. Time is expressly made of the essence with respect to
each and every provision of this Warrant.

20.

Descriptive Headings. Descriptive headings of the sections of this Warrant are
inserted for convenience only and shall not control or affect the meaning or
construction of any of the provisions hereof.

[Remainder of page intentionally left blank; signature page follows]





6







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company has caused this Warrant to be duly executed by an
officer thereunto duly authorized as of the Issue Date.




COMPANY:




REJUVEL BIO-SCIENCES, INC.







By:_________________________________

Printed Name:_________________________

Title:________________________________








[Signature Page to Warrant]




--------------------------------------------------------------------------------

EXHIBIT A




NOTICE OF EXERCISE OF WARRANT




TO:

REJUVEL BIO-SCIENCES, INC.

ATTN: _______________

VIA FAX TO: (    )______________ EMAIL: ______________




The undersigned hereby irrevocably elects to exercise the right, represented by
the Warrant to Purchase Shares of Common Stock dated as of _________, 2015 (the
“Warrant”), to purchase shares of the common stock, $0.001 par value (“Common
Stock”), of REJUVEL BIO-SCIENCES, INC., and tenders herewith payment in
accordance with Section 2 of the Warrant, as follows:




_______

Warrant Shares: _____________________




_______

Exercise Amount: $___________________ = (Exercise Price x Warrant Shares)




_______

Payment is being made by:

_____

enclosed check

_____

wire transfer

_____

other




Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Warrant.




It is the intention of Investor to comply with the provisions of Section 2.2 of
the Warrant regarding certain limits on Investor’s right to receive shares
thereunder. Investor believes this exercise complies with the provisions of such
Section 2.2. Nonetheless, to the extent that, pursuant to the exercise effected
hereby, Investor would receive more shares of Common Stock than permitted under
Section 2.2, Company shall not be obligated and shall not issue to Investor such
excess shares until such time, if ever, that Investor could receive such excess
shares without violating, and in full compliance with, Section 2.2 of the
Warrant.




If this Notice of Exercise represents the full exercise of the outstanding
balance of the Warrant, Investor will surrender (or cause to be surrendered) the
Warrant to Company at the address indicated above by express courier within five
(5) Trading Days after the Warrant Shares to be delivered pursuant to this
Notice of Exercise have been delivered to Investor.




To the extent the Warrant Shares are not able to be delivered to Investor via
the DWAC system, please deliver certificates representing the Warrant Shares to
Investor via reputable overnight courier after receipt of this Notice of
Exercise (by facsimile transmission or otherwise) to:

_____________________________________

_____________________________________

_____________________________________

 

Dated:

_____________________




___________________________

[Name of Investor]




By:________________________





Exhibit A to Warrant, Page 1




--------------------------------------------------------------------------------

EXHIBIT B




FORM OF TRANSFEROR ENDORSEMENT

(To be signed only on transfer of the Warrant)




For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the Warrant to Purchase Shares of Common Stock dated as of _________, 2015
(the “Warrant”) to purchase the percentage and number of shares of common stock,
$0.001 par value (“Common Stock”), of REJUVEL BIO-SCIENCES, INC. specified under
the headings “Percentage Transferred” and “Number Transferred,” respectively,
opposite the name(s) of such person(s), and appoints each such person
attorney-in-fact to transfer the undersigned’s respective right on the books of
REJUVEL BIO-SCIENCES, INC. with full power of substitution.




Transferees

Percentage Transferred   

Number Transferred













Dated:___________, ______




______________________________

[Transferor Name must conform to the name of Investor as specified on the face
of the Warrant]




By: ___________________________

Name: _________________________




Signed in the presence of:




_________________________

(Name)







ACCEPTED AND AGREED:




_________________________

[TRANSFEREE]




By: _______________________

Name: _____________________





Exhibit B to Warrant, Page 1


